Douglas, J.,
dissenting. I am compelled to dissent because the decision of the majority and some of its language cause me great concern. I fear that the majority opinion starts this court and this state down a long and dangerous road with only disaster in sight. When that occurs, recovery will likely be expensive, time-consuming and too late for consumers who are damaged in the process.
I
The majority makes at least three disturbing statements.
A.
“Grafton argues that Ohio Edison’s extension of service to Design and Rite Aid was wrongful and violated Grafton’s exclusive right to provide utility service to its inhabitants. Grafton is correct.” (Emphasis added.) Thus, the majority says it agrees with Grafton that Grafton has the exclusive right as against all others to serve Grafton’s inhabitants. “Exclusive” is defined as “[appertaining to the subject alone, not including, admitting, or pertaining to any others. Sole. Shutting out; debarring from interference or participation; vested in one person alone.” (Emphasis added.) Black’s Law Dictionary (6 Ed.Rev.1990) 564. Accordingly, since Grafton has the “exclusive” right, the Miller Act never comes into play, and Ohio Edison can be ousted from Grafton without further pomp and circumstance.
Can we be sure the majority really means this? Apparently so.
*111B.
“Ohio Edison was an occupant at sufferance inside Grafton’s municipal limits once the franchise contract expired.” An occupant is a person in possession. “Sufferance” is defined as “[tjoleration; negative permission by not forbidding; passive consent * * Black’s Law Dictionary (6 Ed.Rev.1990) 1432. Thus, an occupant at sufferance is one who occupies by toleration, not being forbidden by and with the consent of another with superior rights. Accordingly, when Grafton decides to withdraw its consent, forbids, and ceases to tolerate Ohio Edison, then, without more, Ohio Edison is history in Grafton. This could be so notwithstanding the Miller Act.
C.
“Nor should a public utility be allowed to knowingly violate a municipality’s right to exclusive control of utility services within the municipality, and then assert the protections of the Miller Act to prevent forced abandonment of the improperly erected service line or termination of the wrongfully instituted service.” (Emphasis added.) If the majority’s statement were limited to the two customers in question, then that would be one thing and could be dealt with accordingly. However, use of the words “exclusive control of utility services” when there is an existing investor-owned utility provider gives, once again, Grafton the right to say, “Our sufferance is at an end” and order Ohio -Edison to pack its bags — as well as its poles, its lines, its transformers and its substations.
This language of the majority in these three statements seems to be clear. But then we find other language.
D.
“ * * * Ohio Edison’s right to continue serving customers that it served under its franchises is secure under the Miller Act * * *.” I agree, but how can Grafton’s rights to serve its inhabitants be “exclusive,” Ohio Edison be an “occupant at sufferance,” Grafton have the right to “exclusive control of utility services” and Ohio Edison have any rights at all if Grafton, under our opinion, decides to summarily terminate Ohio Edison?
II
The facts of this case are simple. Ohio Edison ran service lines to Design and Rite Aid from an existing Ohio Edison transmission line. The service lines are all within private property. The lines do not cross Grafton’s public lands or rights-of-way. There is no franchise permitting the lines in question nor is there any *112Grafton ordinance or other law prohibiting the stringing of the lines.4 Grafton does operate a municipal utility service. Thus, the question becomes, does Ohio Edison have the right to run the lines in question and, if not, does Grafton have the right to have the service supplied summarily terminated or must Grafton involve the PUCO pursuant to the Miller Act?
Ill
I believe Ohio Edison had the right to run the lines in question and establish service to Design and Rite Aid if those consumers chose to use Ohio Edison’s service. While Grafton had not specifically permitted the lines to be run, neither has it prohibited such activity — even assuming, for purposes of argument, that Grafton does have such a right even on private property. But that really is not what this case is about to me.
IV
This case is about the fast-approaching issue of wheeling sales of electricity. And what the case is really about is choice. Where there is an existing investor-owned public utility and a competing municipal utility, who is going to choose what service a customer uses — the customer or the government? Today’s majority gives the consumer no choice if the government wants to decide for that consumer.
Up front, I concede two points. First, pursuant to Section 4, Article XVIII of the Ohio Constitution, Grafton had the authority to build and operate a municipal utility. Second, if Grafton (under the constitutional provision) chooses to make its operation a monopoly, then it has the authority to do so by acquiring Ohio Edison’s plant, denying any further franchises to others, and prohibiting any person or entity from using streets and other rights-of-way in Grafton to supply electricity. But what Grafton should not be able to do is to affirmatively or constructively terminate Ohio Edison’s right to serve its existing customers5 and any new customers that can be served without traversing Grafton’s rights-of-way.
*113The interesting part of all of these cases is that an end result sought to be obtained by the PUCO is price reduction through competition. However, the road we are going down simply replaces one monopoly — an investor-owned utility6 — with another monopoly owned and operated by government. This seems curious, given the order of the day which seems to be that those in charge of municipal governments want to privatize many municipal operations because the private sector can perform the service just as well or better than public employees and for less wages and fringe benefits.7 Today, when we flip the light switch, electricity flows. Tomorrow when it does not, and the responsibility is that of a municipal utility which, incidentally, is not regulated by the PUCO and will not be a payer of tax, who will we blame?
Fortunately, at least for now, the law is that under the provisions of the Miller Act, a utility operating within a municipality may not be ousted from the municipality without the consent of the PUCO'. This is true even after the expiration of a franchise agreement. Lake Shore Elec. Ry. Co. v. State ex rel. Martin (1932), 125 Ohio St. 81, 180 N.E. 540. Further, in State ex rel. Klapp v. Dayton Power & Light Co. (1967), 10 Ohio St.2d 14, 39 O.O.2d 9, 225 N.E.2d 230, we held that a municipality seeking to compel a privately owned public utility to abandon its service must apply to the PUCO even where the utility never had a valid franchise granting it the right to operate within the municipal corporation.8
*114We should not now or ever be part of confiscation of private property without compensation whether that confiscation be actual or constructive.
IV
There is so much more that could be and should be written in this case, but time and space do not permit. I conclude for now with just saying I respectfully dissent.
Resnick, J., concurs in the foregoing dissenting opinion.
*115[[Image here]]

. This fact alone clearly distinguishes State ex rel. Toledo Edison Co. v. Clyde (1996), 76 Ohio St.3d 508, 668 N.E.2d 498, a case heavily relied upon by the majority. In Clyde, there^was a municipal ordinance which spelled out Clyde’s intentions. In fact, the Clyde opinion, in discussing Clyde’s own electric utility and Clyde’s intention to serve all new customers, states at least seven times that Clyde had declared its intent. No such ordinance is referred to by the majority in the case now before us.


. ’ The majority makes the point that under the expired franchises, Ohio Edison had the right to serve only two customers within Grafton — Sunshine Biscuits, Inc. Milling Division and W.O. Larson Founding Co. The majority says that “ * * * Ohio Edison never had a right to serve any of Grafton’s inhabitants other than those specified in these franchises. Ohio Edison never sought to *113renew or expand the scope of its Grafton franchises, and Grafton took no affirmative steps to prevent Ohio Edison from doing so.” The fact is, however, that if the affidavit of Charles E. Jones is believed, Ohio Edison currently serves forty-eight customers in Grafton, not just the original two listed in the franchise agreements. Do we also have an estoppel issue?


. It is pertinent, I believe, to note that Ohio’s investor-owned electric utility companies serve nearly 4.5 million Ohio consumers, employ 23,500 Ohio workers in 2,000 communities, ensure the livelihood of 12,500 retirees, have more than 150,000 Ohio investors, provide $1.1 billion in annual taxes supporting schools and local governments, and are the largest taxpayers in fifty-one of Ohio’s eighty-eight counties. Each year, they purchase more than $1.7 billion in goods and services from Ohio suppliers, contribute millions in annual economic development funding and purchase 23 million tons of Ohio coal. They have constructed 180,000 miles in transmission and distribution lines and have invested $32 billion in generating facilities. They are major contributors to various charitable, educational and civic organizations both in money and volunteer-person hours.
So there can be no question about my avoiding the issue, I once again lay on the record that two of my sons are part of the investor-owned utilities’ 23,500 employees. I do not, however, own stock in these or any other businesses.


. Attached as an appendix is a column by Lee Leonard published in the Columbus Dispatch on September 9, 1996. Mr. Leonard eloquently makes the point.


. It is interesting to note that in an attempt to respond to the major thrust of the dissent, the majority added fns. 2 and 3. Much of this ignores, as of course it must, that no franchise has existed since 1962. See majority fh. 1. Rather than responding further to the majority, I will leave the opposing points of view to interested and knowledgeable readers.